                               Case 17-21219     Doc 119   Filed 02/21/19   Page 1 of 1
Entered: February 21st, 2019
Signed: February 21st, 2019

SO ORDERED
No response or opposition.




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND
                                            GREENBELT DIVSION


         IN RE:

         PATRICIA CAPLAN,
                                                                            Case No. 17-21219-TJC
                                                                            Chapter 13

                                   Debtor

         ______________________________________________________________________________

                                     ORDER GRANTING ATTORNEY’S SUPPLEMENTAL
                                       APPLICATION FOR COMPENSATION

                   This matter came before the Court on Counsel’s Supplemental Application for

         Compensation and, upon review and any opposition filed thereto, good cause found, it is

                   ORDERED, that the Supplemental Application for Compensation is GRANTED.

                   .




         COPIES TO:
         Sari Karson Kurland, Esq.
         Chapter 13 Trustee
         All Creditors and Parties of Interest



                                                  END OF ORDER
